          Case 5:21-mj-00062-CHW Document 11 Filed 07/29/21 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                       MACON DIVISION

UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :                    Case No. 5:21-mj-62 (CHW)
                                              :
ISRAEL AVILA-CELIS,                           :
                                              :
       Defendant.                             :
_____________________________________________ :

                             ORDER OF DETENTION PENDING TRIAL

        On July 28, 2021, Defendant Israel Avila-Celis appeared before the Court for a hearing on the

Government’s motion for detention. Upon consideration of the motion, the parties acknowledged that

Defendant is currently subject to a detainer issued by the Department of Homeland Security, Bureau of

Immigration and Customs Enforcement, related to a prior order of removal. With the advice of counsel,

Defendant waived opposition to the detention motion at this time, reserving the opportunity to revisit the

Government’s motion on the merits at Defendant’s request.

        Accordingly, the Court hereby orders that Defendant be detained pending trial in this case. The

Defendant shall be committed to the custody of the Attorney General of the United States or his

designated representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. Defendant shall be

afforded reasonable opportunity for private consultation with defense counsel. On order of a court of the

United States or on request of an attorney for the Government, the person in charge of the corrections

facility shall deliver Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

        SO ORDERED, this the 29th day of July, 2021.


                                                  s/ Charles H. Weigle
                                                  Charles H. Weigle
                                                  United States Magistrate Judge
